181 F.2d 536
PINKERTONv.STEELE.
No. 14044.
United States Court of Appeals Eighth Circuit.
April 26, 1950.

Walter G. Pinkerton, pro se.
Sam M. Wear, United States Attorney, and Harry F. Murphy, Assistant United States Attorney, Kansas City, Mo., for appellee.
Before SANBORN, THOMAS, and JOHNSEN, Circuit Judges.
PER CURIAM.


1
This is an appeal from an order denying a petition of the appellant for a writ of habeas corpus. He is serving a sentence of twenty-four months' imprisonment in the United States Medical Center for Federal Prisoners, at Springfield, Missouri. The sentence was imposed by the District Court of the United States for the Northern District of Alabama. The appellant's conviction by that court was affirmed by the Circuit Court of Appeals of the Fifth Circuit on October 30, 1945, Pinkerton v. U. S., 151 F.2d 499, and by the Supreme Court of the United States on June 10, 1946, 328 U.S. 640, 66 S.Ct. 1180, 90 L.Ed. 1489.


2
The appellant has had his full day in court. He asserts, however, that, after his conviction had been affirmed by the Supreme Court, the sentencing court failed to commit him to custody promptly, that he is entitled to credit for the time during which he was awaiting commitment, and that his sentence has therefore expired.


3
There is obviously no merit in the appellant's contention, since he could have entered upon the execution of his sentence at any time after it was imposed. Aside from that, however, the District Court for the Western District of Missouri could not entertain his petition, since no application for the vacation of his sentence had been made, under § 2255, Title 28 U.S.C.A., to the court which had sentenced him.


4
The order appealed from is affirmed.